                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




CHAPTER 7 TRUSTEE, SHELDON STEIN

CONFERENCE CALL PROCEDURES FOR §341 MEETINGS

Until further notice and pursuant to the directive previously issued by the Office of the United States
Trustee, Sheldon Stein, Chapter 7 Trustee, will be conducting his §341 meetings by conference call.

YOU WILL BE CALLING ME. The call‐in information is as follows: Please call at least 5 minutes before
the scheduled time.

Phone Number: 1‐877‐791‐0629

Access Code: 7412847#

FOR DEBTORS’ COUNSEL:

There are three (3) ways you can do the exam:

1. You & your client can be in your office and call me.

2. You can get your client on your line and then call me.

3. You and your client can call in separately to the above conference number.

Under any of the alternatives, you must email me a copy of your client’s government issued photo ID
and social security verification. PLEASE USE MY DOCUMENTS EMAIL: ssteindocs@gmail.com . Do not
attach them to a reply to this email.

If you choose alternative 2 or 3, you must get a signed copy of page 6 of the Petition in your client’s
hands so he/she will have it for the exam and be able to verify the signature.

Finally, if you have not already done so, please send your client’s most recently filed federal and state
income tax returns and all documents requested by separate letter, to me: Sheldon Stein, P.O. Box 5606,
Cleveland, Ohio 44101. Please write the debtor’s name and case number on the bottom left corner of
the envelope.




20-14677-aih       Doc 11      FILED 10/26/20         ENTERED 10/26/20 11:58:32              Page 1 of 2
FOR DEBTORS, DEBTORS’ COUNSEL & CREDITORS:

You MUST call in at least 5 minutes before the scheduled time for your case. When you call in, put your
phone on mute and wait for your case to be called. I get a signal on my end so I know you are there.

Feel free to call or email if you have any questions.

/S/ Sheldon Stein
Sheldon Stein, Trustee
50 Public Square, Suite 2200
Cleveland, OH 44113
(216) 696‐7449
Fax: (216) 696‐5329
ssteindocs@gmail.com




20-14677-aih        Doc 11      FILED 10/26/20          ENTERED 10/26/20 11:58:32         Page 2 of 2
